ORDER OF SUSPENSION PENDING FINAL DETERMINATION

SHEPARD, Chief Justice.
The Indiana Supreme Court Disciplinary Commission has charged the respondent, David H. Knobel, with several violations of the Rules of Professional Conduct for Attorneys at Law. Pursuant to Indiana Admission and Discipline Rule 23, Section 11.1(b), the Commission also petitioned that he be suspended from the practice of law pending final determination of the disciplinary charges. A hearing officer appointed to hear the Commission’s request for pendente lite suspension has conducted hearing and now recommends that the respondent be suspended pending final determination of this matter.
And this Court, being duly advised, now finds that the respondent should be suspended pending final determination of this disciplinary proceeding.
IT IS, THEREFORE, ORDERED that the respondent, David H. Knobel, is hereby suspended from the practice of law in this state, effective immediately, pending further order of this Court or final determination of this disciplinary proceeding. The respondent shall have fifteen (15) days from the date of this Order to petition this Court for a review and dissolution of this Order of suspension.
' The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Ind.Admission and Discipline Rule 23(3)(d).
All Justices concur.